On July 23, 2018, this case was initiated by the filing of a notice of appeal that indicated it was filed by "Achashverosh Adnah Ammiyhuwd, Constitutional Attorney-In-Fact for Oscar Washington, Jr." S.Ct.Prac.R. 2.01(A)(1)(b) states that "[o]nly persons who are attorneys qualified pursuant to division (A)(1)(a) of this rule may file documents on behalf of another person or entity." The records of the Office of Attorney Services of the Supreme
Court reveal that there is no Ohio registered attorney named Achashverosh Adnah Ammiyhuwd, nor is there an out-of-state attorney registered for pro hac vice status with the name Achashverosh Adnah Ammiyhuwd.
Sua sponte, that the name Achashverosh Adnah Ammiyhuwd is stricken from all documents filed in case No. 2018-1010. Achashverosh Adnah Ammiyhuwd is prohibited from filing any documents in this case or any other case on behalf of Oscar Washington, Jr. or any other person or entity. The clerk's office shall forward copies of the documents in this case to the Board of Unauthorized Practice of Law for investigation and review as it deems appropriate.
Appellant, Oscar Washington, Jr., shall file an amended notice of appeal, either pro se or with the assistance of an attorney qualified pursuant to S.Ct.Prac.R. 2.01(A)(1)(a), within 30 days or this case shall be dismissed.